Citation Nr: 1235347	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a higher initial evaluation for the service-connected cervical spondylosis, rated as 10 percent disabling beginning on June 25, 2007 to April 19, 2012 and rated as 20 percent disabling beginning on that date. 

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine.



REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1973 to October 2003. 

The first claim noted on the previous page comes before the Board of Veterans' Appeals on appeal of a January 2008 rating decision of the RO. 

In March 2011, the Veteran initiated an appeal of the RO's July 2008 rating decision that granted service connection and assigned an initial 10 percent evaluation for degenerative disc disease of the lumbar spine.  

In a June 2012 rating decision, the RO increased the rating assigned for the service-connected cervical spondylosis from 10 to 20 percent, effective on April 19, 2012.

The issue of an increased rating for the service-connected low back disability is being remanded to the RO via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1.  For the initial period of the appeal prior to April 19, 2012, the service-connected cervical spine disability picture is shown to have been productive of muscle spasm and a functional loss due to pain and during flare ups that more nearly approximated that of forward flexion restricted to less than 30 degrees, but not less than 15 degrees .  

2.  The service-connected cervical spine disability is not shown to have been productive of a limitation of motion manifested by restriction of forward flexion to less than 15 degrees or findings that equate with ankylosis at any time during the period of the appeal.   

3.  For the period of the appeal, the service-connected cervical spine disability is shown to have manifested by signs and symptoms due to radiculopathy  of the right upper extremity consistent with no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased, initial evaluation of 20 percent, but no more for the service-connected cervical spine disability for the period of the appeal  prior to April 19, 2012 were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code (DC) 5243 (2011).

2.  The criteria for the assignment of an increased evaluation higher than 20 percent, for the service-connected cervical spine spondylosis for the period of the appeal are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code (DC) 5243 (2011).

3.  The criteria for the assignment of a separate 10 percent evaluation, but no higher for radiculopathy of the right upper extremity as due to the service-connected cervical spine disability, beginning on June 25, 2007, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a including DCs 5243, Note (1), 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice on the claim being decided by letters dated July 2007, September 2007 and September 2008.  In the letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

As well, the RO provided the Veteran all necessary information on disability ratings and effective dates.  In addition, the RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

In this case, some of the VCAA notice letters, having been sent after the RO initially adjudicated the Veteran's claim, do not satisfy the timing requirements of VCAA.  The RO cured this timing deficiency, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in June 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  

Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to the claim, including VA and private treatment records.  

The RO also afforded the Veteran VA examinations, during which examiners addressed the severity of his cervical spine symptoms.


II.  Analysis

The Veteran seeks greater compensation for his service-connected cervical spine disability.  He claims that the evaluations initially assigned this disability do not accurately reflect the severity of his cervical spine symptoms.  

According to his application for compensation and a written statement his representative submitted in September 2012, the Veteran had experienced neck pain increasingly since 2003 and necessitated the performance of a diskectomy in 2006 and  influenced his daily activities, required pain medication and daily physical therapy, caused flare-ups of pain and limitation of motion, reduced sensation in the left hand and fingers, caused radiculopathy in the right upper extremity, and impacted his ability to sit or stand for prolonged periods of time.

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2011).  

If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2011). 

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  


A.  Schedular

The RO has evaluated the service-connected cervical spine disability as 10 percent disabling beginning on June 25, 2007 and as 20 percent disabling beginning on April 19, 2012, pursuant to DC 5243, which governs ratings of intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated under either the General Rating Formula For Diseases and Injuries of the Spine (general rating formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DCs 5235-5243 (2011).

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is to be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5243 (2011).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5) (2011).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, Note (1) (2011).

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  

A 10 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

A 20 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2011).

Normal ranges of motion of the cervical spine include: flexion and extension, both from 0 to 45 degrees; lateral flexion bilaterally from 0 to 45 degrees; and rotation bilaterally from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate V (2011).

Based on these criteria, the evidence establishes that the service-connected cervical spine disability picture warrants the assignment of a 20 percent evaluation for the initial period of the appeal in this case.  

Prior to April 19, 2012, the cervical spine disability is shown to have been manifested by some limitation of function due to pain (forward flexion to 40 degrees and combined range of motion of the cervical spine of 195 degrees) and intermittent episodes of neck pain, when walking, causing the Veteran to lean to one side or forward.  

Beginning on April 19, 2012, this disability picture is shown to have caused flare-ups of symptoms when his pain increased and he experienced additional limitation of motion.  However, on this record, his functional loss due to pain or during flare ups did not result in a demonstrated restriction of forward flexion to 15 degrees or less or findings that would be consistent with ankylosis of the cervical spine. 

Significantly, on review, the evidence of record also does serve to show that the Veteran was experiencing a neurological deficit due to the cervical spine disease process that more nearly approximated that of mild incomplete paralysis and warranted the assignment of a 10 percent rating, but not higher on the basis of radiculopathy involving the right upper extremity beginning on June 25, 2007.  Since 2006, the Veteran has exhibited signs and symptoms of radiculopathy, including numbness and paresthesia and/or dysesthesia of the right upper extremity.


1.  Beginning on June 25, 2007 to April 18, 2012

The Veteran served on active duty from October 1973 to October 2003.  Beginning in the 1980's, he had sought treatment for neck pain and x-ray studies showed that he had degenerative joint disease of the cervical spine.  

Following discharge from service, the Veteran received treatment, including physical therapy, traction and chiropractic manipulation for neck pain radiating to his right shoulder and arm and numbness in his index and long fingers, but nonoperative measures failed to alleviate the Veteran's neck symptoms.  

In 2006, prior to filing his claim, the Veteran complained of chronic neck pain, which he treated with pain medication, as well as right arm paresthesia.  It was objectively confirmed that he had pain and also noted spasm, slightly limited rotation, mild pain on the extremes of extension, weakness in the right triceps and numbness in the C7 distribution.  

Magnetic resonance imaging conducted in February 2006 revealed multiple mild, moderate and marked disc bulges and spinal stenosis in the cervical spine, most severe at C6-7, and disc degeneration at C5-6.  

In June 2006, these abnormalities necessitated the performance of a cervical diskectomy and arthrodesis, implantation of an allograft and anterior cervical plating, all at C6-7. (The Veteran sought a second medical opinion from another doctor who suggested that the surgery, which the Veteran reported as involving the C5-6 level only, might not be sufficiently therapeutic and that perhaps it should also involve the C6-7 and even the C4-5 levels).  

According to the postoperative discharge report and a surgical pathology report, the Veteran had cervical spondylosis with radiculopathy at C6-7, cervical brachialgia and cervical radiculitis.  

Two months post-surgery, the Veteran was doing very well, had no arm pain and was back at work teaching aerobics twice daily.  The X-ray studies revealed hardware and a donor graft in good positions.  During follow-up visits from June 2006 to November 2006, the Veteran's neck and arm symptoms were markedly improved.  Once during that time period, however, one health care provider wrote "F/U post-op C-spine - numb R #3 finger". 

In August 2007, the Veteran underwent a VA examination and reported intermittent neck pain, particularly on exposure to cold temperatures and air-conditioned rooms and when sleeping wrong, and a tendency to lean to one side or forward when walking.  He did not report flare-ups of cervical spine symptoms (instead reported flare-ups of lumbar spine symptoms). 

The VA examiner noted no postural abnormality or fixed deformity or tenderness to percussion, forward flexion to 40 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left rotation to 50 degrees with pain and right rotation to 55 degrees with pain.  The Veteran performed range of motion testing slowly and stiffly.  

The X-ray studies of the cervical spine revealed joint space narrowing with neural foraminal narrowing at C5-6, more severe on the left.   

Clearly, despite the surgery, the service-connected cervical spine symptoms are still evident.  Perhaps as the second physician discussed in 2006, the Veteran should have undergone more comprehensive surgery, instead of surgery involving C6-7 only.  

With the exception of numbness in his right third finger, the Veteran showed improvement immediately after the surgery, from June to November 2006.  By the VA examination conducted in 2007, he was reporting similar complaints to those he reported prior to the surgery.  

According to the medical evidence, these manifestations were productive of a level of disablement due to pain and during flare ups that more nearly resembled that of restriction of forward flexion of the cervical spine to less than 30 degrees, but not less than 15 degrees during the initial period of the appeal.  

The Veteran was still able to forward flex beyond 30 degrees and had combined range of motion of the cervical spine beyond 170 degrees.  However, he did report having any flare-ups when his neck symptoms further limited his cervical spine motion.   

Hence, an increased rating of 20 percent, but  no more is warranted for the initial period of the appeal.  


2.  Since April 19, 2012

On April 19, 2012, the Veteran underwent another VA examination and reported having flare-ups of neck symptoms impacting the severity of his pain.  The range of motion testing revealed greater limitation of motion, including forward flexion, extension, and lateral extension, bilaterally, to 30 degrees with pain and lateral rotation bilaterally to 60 degrees with pain, not increased on repetitive testing.  

The examiner initially noted that the Veteran had no functional impairment secondary to his cervical spine disability or muscle spasm, pain, guarding or weakness.  He subsequently noted that the disability impacted the Veteran's ability to work because he could not sit or stand for prolonged periods of time.  

The examiner also initially noted that the Veteran had decreased sensation in his right hand and fingers (C6-8) and signs and symptoms of radiculopathy, including moderate paresthesia and/or dysthesia and numbness in the right upper extremity.  Curiously, he then added that the Veteran's right and left sides were not affected by radiculopathy.

According to the medical evidence noted during this time period, the Veteran's cervical spine complaints resulted in limitation of motion, but not so severe as to warrant the assignment of an initial schedular evaluation in excess of 20 percent.  

The Veteran was still able to forward flex beyond 15 degrees and did not have ankylosis.  Moreover, he reported having increased pain, not additional limitation of motion, during flare-ups.  


3.  Since June 25, 2007

As previously indicated, the regulations mandate a separate evaluation for any objective neurologic abnormalities associated with a spine disability.  

In this case, since 2006, a physician diagnosed the Veteran with radiculopathy affecting his right upper extremity, and a VA examiner noted signs and symptoms of radiculopathy, including moderate numbness and paresthesias and/or dysesthesias of the right upper extremity and decreased sensation in the right hand/fingers.  

One would assume that the surgery the Veteran underwent in 2006 would have alleviated his radicular symptoms, however, it did not and, since then, including during follow-up postoperative visits in 2006 and the most recent VA examination,  he has continued to report radiating pain to the right upper extremity and medical professionals have objectively confirmed signs and symptoms of radiculopathy.  

The initial 20 percent evaluation now assigned for the cervical spine disability does not contemplate these symptoms.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that a separate evaluation is assignable for distinct manifestations of a disability provided that none of the symptomatology is duplicative or overlaps).  

Under 38 C.F.R. § 4.124a, DC 8515 (2011), which governs ratings of disabilities affecting the median nerve, a 10 percent evaluation is assignable for mild incomplete paralysis of that nerve.  

Given that the medical evidence characterizes some of the symptoms thereof as moderate and then found that they caused no functional impairment, the Board finds that they are, at most mildly impairing, warranting only an initial separate 10 percent evaluation under DC 8515.  


B.  Extraschedular and Total Evaluations

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  

This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  

The Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU rating may be granted when service-connected disabilities are rated less than total, but prevent the Veteran from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran has not raised the question of entitlement to an extraschedular evaluation for his cervical spine disability on an extraschedular basis.  Referral for consideration of this matter is thus not necessary.  He also has not raised a claim for a TDIU rating.  Therefore, the Board need not consider a TDIU claim as a component of the claim on appeal.  


ORDER

An increased, initial evaluation of 20 percent for the service-connected cervical spine disability prior to April 19, 2012, is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

An increased, initial evaluation in excess of 20 percent for the service-connected cervical spine disability for the period of the appeal is denied. 

An initial, separate 10 percent evaluation, but no more for the service-connected radiculopathy of the right upper extremity, beginning on June 25, 2007, is granted, subject to the regulations controlling disbursement of VA monetary benefits.



REMAND

In a rating decision dated July 2008, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned that disability an initial 10 percent evaluation.  

Thereafter, in a written statement received in September 2008, the Veteran expressed disagreement with the evaluation the RO initially assigned.  

To date, however, the RO has not issued a Statement of the Case in response.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

Once the RO does so, it should return the claim for a higher initial evaluation for the service-connected lumbar spine disability for further appellate consideration only if the Veteran perfects his appeal of that claim for increase in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that, if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

The RO should take all indicated action in order to furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case that addresses the claim for an initial evaluation in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine.  The Veteran and his representative should be advised that the Board will address this matter on appeal only if a timely appeal is perfected by the submission of a Substantive Appeal.  

Thereafter, if indicated, this matter should be returned to the Board for the purpose of appellate disposition 

The Board intimates no opinion as to the ultimate outcome in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


